Citation Nr: 1607107	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1990 to April 1996.

This matter was inferred under Rice v. Shinseki, 22 Vet. App. 447 (2009) in a September 2011 Board of Veterans' Appeals (Board) decision and remand, and was remanded to the Department of Veterans Affairs (VA) Regional Office (RO) for further development.  

This issue was again remanded by the Board in March 2015 for additional development, including giving the Veteran an additional opportunity to provide information on his employment history and obtaining a professional opinion regarding his social and occupational impairment from his service connected disabilities.  In a June 2015 letter, the RO requested additional employment information from the Veteran, but no such evidence was received.  However, in August 2015 the Veteran appeared for a Social Work and Industrial Survey examination, the report of which includes a description of his occupational history.  Therefore, the Board finds the remand directives were substantially complied with, and this matter has been properly returned to the Board.  D'Arie's v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has maintained full-time substantially gainful occupation throughout the period on appeal.





CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is entitlement to TDIU based on service-connected disabilities.  VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran currently receives the following ratings for his service-connected disabilities: 40 percent for low back strain, 30 percent for migraine headaches, 30 percent for left varicocele with history of vasectomy, 30 percent for depressive disorder, 20 percent for left lower extremity radiculopathy, 10 percent for right lower extremity radiculopathy, 10 percent for right upper extremity carpal tunnel syndrome, and a noncompensable rating for low back surgical scar residual.  Accordingly, he has a 90 percent combined rating and meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  

Entitlement to TDIU is warranted if he is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  Id. (Emphasis added).  However, as will be discussed, the evidence does not establish the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.

Instead, the evidence reflects the Veteran continues to be employed on a full-time basis.  During his August 2015 examination, the Veteran reported he has remained employed in law enforcement for his entire post-service adult life.  He is currently employed on a full-time basis as an administrative assistance, where he performs mostly clerical work.  The Veteran also provided an estimation of his annual income, an amount which well exceeds the poverty threshold from the U.S. Department of Commerce, Bureau of the Census.  As such, the Veteran's employment is not marginal employment under VA regulations.  38 C.F.R. § 4.16.  Therefore, the Veteran is currently employed, and has been throughout the entire period on appeal, on a full-time basis.

During this examination, the Veteran reported that he previously was able to make more money, including working overtime, that he is no longer able to perform due to his service-connected disabilities.  He also reported that he lost an estimated three weeks of work due to his service-connected disabilities over the past twelve month period, but stated on many occasions he was able to come into work earlier to make up this lost time.  Accordingly, the evidence does reflect the Veteran's service-connected disabilities have resulted in some occupational impairment.  However, this level of impairment is contemplated and reflected by his currently assigned 90 percent combined schedular disability rating.  See 38 C.F.R. § 4.1.

Based on the foregoing, the evidence simply does not establish that the Veteran is unable to secure or follow a substantially gainful occupation, as contemplated by the regulations regarding TDIU.  38 C.F.R. § 4.16.  Instead, the evidence, including the Veteran's own statements, reflects he has continued to maintain full-time employment throughout the period on appeal.  Because the Veteran continues to be employed on a full-time basis, the initial element of entitlement to TDIU has not been met.  Accordingly, the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2011, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established and the criteria for establishing TDIU.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Post-service VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to TDIU is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


